Citation Nr: 0033355	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for hypertension. 

2.  Entitlement to an original evaluation in excess of 10 
percent for a right knee disability. 

3.  Entitlement to a compensable original rating for a left 
knee disability. 

4.  Entitlement to a compensable original rating for shin 
splints. 

5.  Entitlement to a compensable original rating for cervical 
strain. 

6.  Entitlement to a compensable original rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1998. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The most recent blood pressure readings of record are 
142/100, 136/86, 156/112, 134/76, 134/78 and 130/80. 

3.  The  post-service clinical evidence of record reflects 
mild soft tissue swelling in the right knee with no 
limitation of motion, inflammation or instability; no more 
than mild tenderness is demonstrated. 

4.  The post-service clinical evidence of record pertaining 
to the left knee reveals no limitation of motion, tenderness, 
inflammation or instability.  

5.  The veteran reports that he has occasional shin splints; 
there are no objective findings pertaining to the veteran's 
tibia or fibula contained in the post-service clinical 
evidence of record.    

6.  The post service clinical evidence of record shows no 
limitation of cervical spine motion, pain or tenderness. 

7.  The post service clinical evidence of record shows 
limitation of lumbar motion to, at worst, 60 degrees of 
forward flexion with pain; the remaining ranges of lumbar 
motion are normal.  

8.  There are no extraordinary factors associated with the 
service-connected hypertension, right or left knee 
disabilities, shin splints, cervical strain, or lumbosacral 
strain productive of an unusual disability picture such as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an original rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.104, 
Diagnostic Code (DC) 7101 (1999).

2.  The criteria for an original rating in excess of 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DC 5257 (1999). 

3.  The criteria for an original compensable rating for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, DC 5257 (1999).  

4.  The criteria for an original compensable rating for shin 
splints are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5262 (1999). 

5.  The criteria for an original compensable rating for 
cervical strain are not met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a
DC 5290 (1999).

6.  The criteria for an original rating of 10 percent, but no 
more, for lumbosacral strain are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Service connection was granted by an October 1998 rating 
decision for, among other disabilities, hypertension, right 
and left knee disabilities, shin splints, cervical strain, 
and lumbosacral strain.  Ten percent ratings were assigned 
for hypertension and a right knee disability, and 
noncompensable ratings were assigned for the left knee 
disability, shin splints, cervical strain and lumbosacral 
strain.  The veteran expressed disagreement with the ratings 
assigned for some of these disabilities in November 1998, but 
a January 1999 rating decision confirmed the ratings assigned 
for the six disabilities addressed in this decision.  
Accordingly, as the veteran in essence has appealed these 
initial disability ratings, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran has contended that the VA examinations afforded 
him have been inadequate.  While the Board has carefully 
considered this contention, the reports from the post-service 
VA examinations contain sufficient clinical information to 
determine the severity of the service-connected disabilities 
addressed in this decision.  Thus, the Board concludes that 
the further delay in the adjudication of the veteran's claims 
which would result from a remand to afford the veteran 
additional examinations would not be warranted.  

Hypertension

Under 38 C.F.R. § 4.104, DC 7101 a 10 percent rating is 
warranted for hypertension when the diastolic pressure is 
predominantly 100 or more, or systolic pressure predominately 
160 or more.  Ten percent is also the minimum evaluation for 
an individual with a history of diastolic pressure 
predominately 100 or more who requires continuous medication 
for control.  Id.  A 20 percent rating is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  Id.  A 40 percent 
rating requires a diastolic pressure of predominantly 120 or 
more.  Id.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
elevated blood pressure readings, a diagnosis of 
hypertension, and the prescription of medication to treat 
hypertension.  The blood pressure readings shown on the 
reports from VA examinations conducted after service in July 
and December 1998 are as follows:  142/100, 136/86, 156/112, 
134/76, 134/78 and 130/80.  An electrocardiogram conducted in 
July 1998 was normal, and no other significant heart 
pathology has been demonstrated.  The diagnosis following a 
December 1998 VA examination was essential hypertension, 
"adequately controlled."  At the time of this examination, 
the veteran stated that his blood pressure was controlled 
satisfactorily and he voiced no complaints associated with 
this condition.  

Applying the pertinent legal criteria to the facts summarized 
above, it is noted first that with respect to the diastolic 
pressure readings, the criteria for a 20 percent rating under 
DC 7101 are not met, as the post-service diastolic pressure 
readings are not predominantly greater than 110.  With regard 
to a 20 percent rating for elevated systolic readings, the 
post-service systolic readings of record do not even approach 
the level of 200 required for a 20 percent rating under DC 
7101.  As DC 7101 includes a provision regarding the 
assignment of a minimum rating of 10 percent for hypertension 
that is controlled by medication, as demonstrated in the 
instant case, the Board concludes that any disability 
currently associated with the veteran's hypertension is 
adequately reflected by the 10 percent rating currently 
assigned.   

The Board has also reviewed the claim for a rating in excess 
of 10 percent mindful of the guidance of Fenderson.  The RO 
has noted consideration of all pertinent evidence, and has 
assigned the 10 percent rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a rating 
higher than the current 10 percent is not warranted, is the 
same as used to determine that higher "staged" ratings are 
not warranted for an earlier time.  Thus, a rating in excess 
of 10 percent is not warranted for any portion of the time 
period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hypertension is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In short, while the Board has considered the contentions 
asserting entitlement to a rating in excess of 10 percent for 
hypertension, the probative weight of this subjective 
"positive" evidence is overcome by the weight of the 
objective "negative" post service clinical evidence.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
claim for an increased original rating for hypertension must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Knee disabilities

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  DC 5257.  Moderate impairment of the knee 
resulting from recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  Id.  

Limitation of flexion under DC 5260 warrants a 10 percent 
evaluation when flexion is limited to 45 degrees; and a 20 
percent evaluation when flexion is limited to 30 degrees.  A 
30 percent evaluation is assigned under this code when 
flexion is limited to 15 degrees.  Limitation of extension 
under DC 5261 warrants a 10 percent evaluation when extension 
is limited to 10 degrees and a 20 percent evaluation when 
extension is limited to 15 degrees.  A 30 percent evaluation 
is assigned under this code when extension is limited to 20 
degrees.  The motion of the knee is considered full where 
extension is to 0 degrees and flexion is to 140 degrees.  38 
C.F.R. § 4.71, Plate II (1999).

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
treatment for left and right knee disabilities, to include 
bilateral patellofemoral syndrome, arthritis, and 
chondromalacia.  Treatment during service included 
arthroscopic debridement of the right patella. 

After service, the veteran was afforded VA examinations in 
July 1998, at which time the veteran complained about pain, 
stiffness and instability in his knees.  X-rays of the knees 
conducted at that time were negative, and no limitation of 
motion was demonstrated in either knee.  Mild tenderness was 
shown, worse on the right than the left, with extreme motion.  
The veteran wore a knee brace on the right knee, and it was 
indicated that the arthroscopic scars in the right knee were 
well healed.  The diagnosis was bilateral chondromalacia of 
the knees, worse on the right knee than left knee, and status 
post arthroscopic surgery to the right knee with residual 
bilateral knee discomfort. 

Another VA examination was afforded the veteran in December 
1998, at which time he described worsening constant pain in 
the right knee.  He also complained of stiffness in the right 
knee, and intermittent left knee pain.  The physical 
examination revealed mild soft tissue swelling in the right 
knee, but no limitation of motion, tenderness, inflammation 
or instability in either knee.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that increased compensation for 
either knee disability is not warranted.  The post-service 
clinical evidence has revealed no instability or limitation 
of motion, thereby precluding increased compensation under 
DCs 5257, 5260 or 5261.  As instability in either knee has 
not been demonstrated by physical examination, the VA General 
Counsel's opinion discussed above regarding separate 
compensable evaluation are not for application.  The Board 
has also considered the veteran's complaints of pain mindful 
of the guidance outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995), as well as the provisions of 38 C.F.R. § 4.40 et seq.  
However, there is no indication that the veteran has any 
increased functional loss in either knee due to painful use, 
weakness, excess fatigability, or incoordination.  

In short, the clinical evidence outlined above showed no 
basis for increased compensation for either knee disability 
under the VA Schedule for Rating Disabilities (hereinafter 
Ratings Schedule).  As noted above, the post-service 
examinations revealed no instability or limitation of motion 
in either knee, or any other objective findings which would 
warrant increased compensation under the diagnostic codes 
pertaining to the rating of knee disabilities codified at 
38 C.F.R. § 4.71a, DC 5256-5263.  The Board also finds no 
evidence warranting the assignment of increased ratings on an 
"extraschedular" basis.  

The Board has also reviewed the claims for increased ratings 
for the knee disabilities mindful of the guidance of 
Fenderson.  The RO has noted consideration of all pertinent 
evidence, and has assigned the ratings for the veteran's knee 
disabilities since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that increased ratings are not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, increased ratings for the veteran's knee disabilities 
are not warranted for any portion of the time period in 
question.

The Board has considered the veteran's contentions that his 
knee disabilities are worse than currently evaluated.  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability, and that 
the "negative" evidence weighing against the assignment of 
increased ratings for the knee disabilities outweighs the 
"positive" evidence.  See Francisco, 7 Vet. App. at 55; 
Espiritu, 2 Vet. App. 492, 495 (1992).  Accordingly, 
increased original ratings for the service-connected knee 
disabilities cannot be assigned.  Gilbert, 1 Vet. App. at 49.  

Shin splints

The service medical records reflect treatment for shin 
splints, and this condition was diagnosed following a July 
1998 VA examination.  The examination of the shins at that 
time was negative, however, as were X-rays of the right and 
left tibia and fibula.  The veteran complained about having 
shin splints at the time of a December 1998 VA examination, 
but the veteran's right and left tibia and fibula following 
this examination were said to be normal. 

Shin splints have been rated by the RO under DC 5262, which 
concerns impairment of the tibia and fibula.  A compensable 
rating under DC 5262 requires malunion with slight knee or 
ankle disability.  The clinical evidence summarized above 
does not demonstrate malunion of either tibia or fibula, nor 
has any disability in either tibia or fibula been objectively 
confirmed.  Accordingly, a compensable rating cannot be 
assigned under DC 5262.  There is no objective clinical 
evidence warranting entitlement to a compensable rating under 
any other provision of the Ratings Schedule, and the Board 
also finds no evidence warranting the assignment of a 
compensable rating on an "extraschedular" basis.  There is 
also no evidence demonstrating entitlement to a "staged" 
rating or ratings.   

The Board finds the "negative" clinical evidence to be more 
probative than the "positive" subjective evidence 
represented by the contentions concerning claimed disability 
due to shin splints.  See Francisco, 7 Vet. App. at 55; 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, a compensable original rating for shin splints 
cannot be assigned.  Gilbert, 1 Vet. App. at 49.  

Cervical Strain

The service medical records reflect treatment for neck pain 
and spasms.  After service, the July 1998 VA examination of 
the cervical spine revealed no limitation of motion.  
Tenderness was elicited upon extremes of motion.  Cervical 
spine X-rays conducted at that time were negative.  At the 
December 1998 VA examination, the veteran stated that he has 
had pain in his right lateral neck since 1993.  It was 
reported that he used a cervical collar.  No flareups of pain 
were reported.  The examination of the cervical spine at that 
time revealed no limitation of motion or pain on motion.  The 
diagnosis was cervical sprain, and the examiner stated that 
the veteran was not disabled but that he experiences 
discomfort due to pain.  

The RO has rated the veteran's cervical spine disability 
under DC 5290.  A compensable rating under this provision 
requires some limitation of motion.  As indicated above, the 
post service evidence reveals no limitation of motion in the 
cervical spine.  There are also no objective clinical 
findings demonstrating entitlement to a compensable rating 
under any of the diagnostic codes pertaining to the rating of 
spine disabilities codified at DC 5285-5295, or entitlement 
to increased compensation under the provisions of DeLuca.  
Finally, there is no evidence demonstrating entitlement to a 
compensable rating on an "extraschedular" basis or a 
"staged" rating or ratings.   

The Board finds the "negative" clinical evidence to be more 
probative than the "positive" subjective evidence 
represented by the contentions concerning claimed disability 
due to a cervical spine disorder.  See Francisco, 7 Vet. App. 
at 55; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, a compensable original rating for cervical 
sprain cannot be assigned.  Gilbert, 1 Vet. App. at 49.  

Lumbosacral Strain

The service medical records reflect treatment for back pain, 
and the veteran complained about back pain at the time of the 
July 1998 VA examination.  The X-rays of the lumbosacral 
strain conducted at that time were negative.  Range of motion 
studies showed limitation of forward lumbar flexion to 60 
degrees but normal motion to all other directions with mild 
tenderness.  A neurological examination revealed right lumbar 
radiculopathy. 

At the December 1998 VA examination, the veteran stated that 
he has had constant low back pain since 1993.  He denied 
having stiffness, fatigability or lack of endurance 
associated with the low back pain, and it was reported that 
there were no "flareups" of pain.  There were no 
abnormalities of posture or musculature and there were no 
neurological abnormalities.  Range of motion testing revealed 
80 degrees of forward lumbar flexion and normal motion to all 
other directions.  The veteran could not complete forward 
flexion past 80 degrees due to mild pain.  The diagnosis was 
a sprain of the lumbosacral spine, and it is again noted that 
the examiner found that the veteran had discomfort but that 
he was not disabled due to joint pain.  

The RO has rated the veteran's lumbosacral strain under DC 
5295, which provides for a compensable evaluation if there is 
pain on motion.  Given the fact that the post-service 
evidence reflects pain with lumbar motion, the Board 
concludes that entitlement to a 10 percent rating for the 
veteran's lumbosacral spine is warranted.  However, as a 
rating in excess of 10 percent under DC 5295 requires muscle 
spasm on extreme forward bending and a loss of lateral spine 
motion, and the post-service evidence has not demonstrated 
these manifestations, a rating in excess of 10 percent under 
DC 5295 is not warranted.  Moreover, as the ranges of lumbar 
motion are not shown to be more than "slight," a rating in 
excess of 10 percent is not warranted under DC 5292.  A 
review of the post-service clinical evidence also does not 
reflect objective findings which would warrant entitlement to 
increased compensation under any of the provisions pertaining 
to the rating of spine disabilities codified at DC 5285-5295.  
In this regard, while lumbar radiculopathy has been shown, 
"moderate" disability due to intervertebral disc syndrome 
has not been demonstrated.   

There are no objective clinical findings demonstrating 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain under the provisions of DeLuca, nor is 
there evidence indicative of entitlement to a "staged" 
rating in excess of 10 percent.  In short, the Board finds 
the "negative" clinical evidence to be more probative than 
the "positive" subjective contentions of record.  See 
Francisco, 7 Vet. App. at 55; Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, an original rating in 
excess of 10 percent for lumbosacral strain cannot be 
assigned.  Gilbert, 1 Vet. App. at 49.  

ORDER

Entitlement to an original evaluation in excess of 10 percent 
for hypertension is denied. 

Entitlement to an original evaluation in excess of 10 percent 
for a right knee disability is denied.  

Entitlement to a compensable original rating for a left knee 
disability is denied.  

Entitlement to a compensable original rating for shin splints 
is denied. 

Entitlement to a compensable original rating for cervical 
strain is denied.  

Entitlement to an original rating of 10 percent for 
lumbosacral strain is granted, subject to regulations 
governing the payment of monetary awards.  

Entitlement to an original rating in excess of 10 percent for 
lumbosacral strain is denied. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

